                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


STEELWORKERS PENSION TRUST,                  )
                                             )
                      Plaintiff,             )      Civil Action No. 18-142
                                             )
               v.                            )      Judge Cathy Bissoon
                                             )      Magistrate Judge Robert C. Mitchell
THE RENCO GROUP, INC., et al.,               )
                                             )
                      Defendants.            )


                                   MEMORANDUM ORDER

       This case has been referred to Magistrate Judge Robert C. Mitchell for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On October 26, 2018, the Magistrate Judge issued a Report (Doc. 47) recommending that

Defendants’ Motions to Dismiss (Doc. 14) be denied. Service of the Report and

Recommendation (“R&R”) was made on the parties, and Defendants have filed Objections.

See Doc. 49.

       After a de novo review of the pleadings and documents in the case, together with the

Report and Recommendation and the Objections thereto, the following Order is entered:

       Defendants’ Motion to Dismiss (Doc. 14) is DENIED, and the Magistrate Judge’s R&R

(Doc. 47) hereby is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.



December 4, 2018                                    s\Cathy Bissoon
                                                    Cathy Bissoon
                                                    United States District Judge
cc (via ECF email notification):

All Counsel of Record




                                   2
